UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1: Schedule of Investments Growth and Income Fund Schedule of Investments As of June 30, 2013 Market Value Shares ($000) Common Stocks (97.9%) 1 Consumer Discretionary (13.7%) Home Depot Inc. 533,892 41,361 Comcast Corp. Class A 960,350 40,219 * Amazon.com Inc. 112,100 31,129 Time Warner Inc. 494,509 28,593 * DIRECTV 406,537 25,051 Time Warner Cable Inc. 218,880 24,620 TJX Cos. Inc. 474,170 23,737 Ford Motor Co. 1,520,410 23,521 McDonald's Corp. 237,544 23,517 Viacom Inc. Class B 283,050 19,262 Lowe's Cos. Inc. 438,950 17,953 * O'Reilly Automotive Inc. 157,100 17,693 Walt Disney Co. 257,745 16,277 * priceline.com Inc. 19,291 15,956 * Charter Communications Inc. Class A 122,300 15,147 * Goodyear Tire & Rubber Co. 921,760 14,094 Cablevision Systems Corp. Class A 821,014 13,809 Wyndham Worldwide Corp. 241,250 13,807 Starbucks Corp. 200,895 13,157 Wynn Resorts Ltd. 99,195 12,697 Gannett Co. Inc. 488,524 11,949 * PulteGroup Inc. 628,750 11,927 Whirlpool Corp. 102,826 11,759 Macy's Inc. 221,900 10,651 Gap Inc. 254,900 10,637 Starwood Hotels & Resorts Worldwide Inc. 159,520 10,080 News Corp. Class A 274,956 8,964 NIKE Inc. Class B 140,700 8,960 Mattel Inc. 177,490 8,042 GameStop Corp. Class A 152,220 6,398 Expedia Inc. 102,770 6,182 * NVR Inc. 6,700 6,177 Omnicom Group Inc. 92,450 5,812 Interpublic Group of Cos. Inc. 393,519 5,726 Washington Post Co. Class B 10,949 5,297 * TripAdvisor Inc. 81,900 4,985 PVH Corp. 39,420 4,929 Marriott International Inc. Class A 121,720 4,914 Newell Rubbermaid Inc. 180,940 4,750 * Apollo Group Inc. Class A 262,800 4,657 Delphi Automotive plc 89,150 4,519 Darden Restaurants Inc. 89,430 4,514 Target Corp. 60,510 4,167 International Game Technology 246,470 4,119 * Fossil Group Inc. 37,500 3,874 * AutoNation Inc. 83,990 3,644 Carnival Corp. 104,520 3,584 Yum! Brands Inc. 47,060 3,263 * Discovery Communications Inc. Class A 40,710 3,143 * Liberty Media Corp. Class A 23,600 2,992 Scripps Networks Interactive Inc. Class A 43,400 2,897 Lennar Corp. Class A 61,320 2,210 Harman International Industries Inc. 37,660 2,041 L Brands Inc. 39,990 1,970 Hasbro Inc. 42,237 1,893 Leggett & Platt Inc. 56,920 1,770 * Fifth & Pacific Cos. Inc. 73,701 1,646 D.R. Horton Inc. 76,340 1,625 * Orbitz Worldwide Inc. 201,600 1,619 H&R Block Inc. 52,470 1,456 Nordstrom Inc. 23,350 1,400 Kohl's Corp. 25,200 1,273 * Sally Beauty Holdings Inc. 40,400 1,256 * Netflix Inc. 5,160 1,089 Service Corp. International 56,600 1,020 * Discovery Communications Inc. 14,371 1,001 * General Motors Co. 29,730 990 * Live Nation Entertainment Inc. 61,500 953 CBS Corp. Class B 18,933 925 GNC Holdings Inc. 15,400 681 VF Corp. 3,340 645 * Beazer Homes USA Inc. 33,400 585 * Christopher & Banks Corp. 67,000 452 * Liberty Global plc Class A 4,900 363 Churchill Downs Inc. 3,400 268 * Ascent Capital Group Inc. Class A 3,407 266 Hillenbrand Inc. 9,600 228 Domino's Pizza Inc. 3,900 227 Lear Corp. 3,200 193 Ameristar Casinos Inc. 7,258 191 * Bed Bath & Beyond Inc. 2,515 178 Belo Corp. Class A 12,000 167 Six Flags Entertainment Corp. 4,400 155 Best Buy Co. Inc. 5,529 151 * Biglari Holdings Inc. 343 141 * New York & Co. Inc. 17,520 111 * Unifi Inc. 4,800 99 * Body Central Corp. 7,133 95 Blyth Inc. 5,898 82 * Corinthian Colleges Inc. 31,500 71 Johnson Controls Inc. 1,900 68 * Tesla Motors Inc. 600 64 * Liberty Ventures Class A 600 51 * Media General Inc. Class A 3,979 44 * Carmike Cinemas Inc. 2,200 43 * DreamWorks Animation SKG Inc. Class A 1,500 38 * Sears Hometown and Outlet Stores Inc. 773 34 Hooker Furniture Corp. 1,844 30 * Lee Enterprises Inc. 14,075 29 Fisher Communications Inc. 602 25 * Build-A-Bear Workshop Inc. 3,780 23 Universal Technical Institute Inc. 2,184 23 * American Apparel Inc. 11,272 22 Ambassadors Group Inc. 4,798 17 * Isle of Capri Casinos Inc. 1,899 14 * Valuevision Media Inc. Class A 2,463 13 Regis Corp. 700 11 * Tuesday Morning Corp. 1,100 11 * Tempur Sealy International Inc. 200 9 * Education Management Corp. 1,300 7 AH Belo Corp. Class A 888 6 Movado Group Inc. 179 6 Harte-Hanks Inc. 600 5 * Reading International Inc. Class A 700 4 * CST Brands Inc. 144 4 * Express Inc. 200 4 Lincoln Educational Services Corp. 600 3 * Furniture Brands International Inc. 600 2 * Pacific Sunwear of California Inc. 300 1 * School Specialty Inc. 7,119 — Consumer Staples (10.2%) Procter & Gamble Co. 909,060 69,989 PepsiCo Inc. 728,431 59,578 Philip Morris International Inc. 617,689 53,504 Wal-Mart Stores Inc. 524,179 39,046 Coca-Cola Co. 681,642 27,341 Kraft Foods Group Inc. 489,035 27,322 Costco Wholesale Corp. 204,450 22,606 Altria Group Inc. 623,158 21,804 CVS Caremark Corp. 296,840 16,973 Kimberly-Clark Corp. 154,341 14,993 ConAgra Foods Inc. 364,281 12,724 Kroger Co. 363,000 12,538 Reynolds American Inc. 197,372 9,547 JM Smucker Co. 89,900 9,273 Dr Pepper Snapple Group Inc. 171,301 7,868 Coca-Cola Enterprises Inc. 221,540 7,789 Avon Products Inc. 355,950 7,486 Mondelez International Inc. Class A 237,140 6,766 General Mills Inc. 133,610 6,484 * Dean Foods Co. 633,510 6,348 Walgreen Co. 138,900 6,139 Estee Lauder Cos. Inc. Class A 82,600 5,433 Kellogg Co. 82,260 5,284 Colgate-Palmolive Co. 87,324 5,003 Campbell Soup Co. 100,100 4,484 * Constellation Brands Inc. Class A 80,630 4,202 Molson Coors Brewing Co. Class B 55,460 2,654 Sysco Corp. 69,949 2,389 Safeway Inc. 94,410 2,234 Beam Inc. 34,300 2,165 Mead Johnson Nutrition Co. 17,900 1,418 * Monster Beverage Corp. 22,400 1,361 Lorillard Inc. 30,800 1,345 Hormel Foods Corp. 34,400 1,327 * WhiteWave Foods Co. Class B 75,419 1,146 Clorox Co. 12,360 1,028 * WhiteWave Foods Co. Class A 48,409 787 * Green Mountain Coffee Roasters Inc. 8,000 601 Tyson Foods Inc. Class A 18,470 474 Hershey Co. 1,300 116 Herbalife Ltd. 1,600 72 Pinnacle Foods Inc. 2,700 65 * Crimson Wine Group Ltd. 6,540 56 Cott Corp. 2,000 16 * Pantry Inc. 1,220 15 * Synutra International Inc. 800 4 Energy (9.4%) Exxon Mobil Corp. 1,554,153 140,418 Chevron Corp. 706,709 83,632 Anadarko Petroleum Corp. 388,998 33,427 Schlumberger Ltd. 316,289 22,665 ConocoPhillips 356,284 21,555 Occidental Petroleum Corp. 233,835 20,865 Phillips 66 339,992 20,029 Marathon Petroleum Corp. 253,580 18,019 Valero Energy Corp. 334,630 11,635 Tesoro Corp. 195,850 10,247 Ensco plc Class A 170,200 9,892 * WPX Energy Inc. 484,960 9,185 Noble Energy Inc. 127,100 7,631 Williams Cos. Inc. 204,690 6,646 Kinder Morgan Inc. 145,830 5,563 Marathon Oil Corp. 148,693 5,142 EOG Resources Inc. 31,750 4,181 Murphy Oil Corp. 65,000 3,958 * Southwestern Energy Co. 102,410 3,741 Halliburton Co. 71,400 2,979 National Oilwell Varco Inc. 32,400 2,232 Helmerich & Payne Inc. 34,400 2,148 * Newfield Exploration Co. 71,000 1,696 CONSOL Energy Inc. 55,730 1,510 Peabody Energy Corp. 100,600 1,473 Apache Corp. 8,340 699 Devon Energy Corp. 11,627 603 Cabot Oil & Gas Corp. 7,000 497 SemGroup Corp. Class A 7,154 385 * Hercules Offshore Inc. 38,000 268 * Denbury Resources Inc. 11,000 191 * Northern Oil and Gas Inc. 7,300 97 * Endeavour International Corp. 24,900 96 * Overseas Shipholding Group Inc. 20,900 87 Seadrill Ltd. 1,500 61 * TETRA Technologies Inc. 4,600 47 * Lone Pine Resources Inc. 96,804 32 DHT Holdings Inc. 6,100 27 * Forest Oil Corp. 6,400 26 Tsakos Energy Navigation Ltd. 5,427 26 * Goodrich Petroleum Corp. 2,000 26 * Cal Dive International Inc. 11,598 22 * Hyperdynamics Corp. 39,000 19 * Harvest Natural Resources Inc. 3,381 11 * Uranium Resources Inc. 2,970 8 Scorpio Tankers Inc. 460 4 * Renewable Energy Group Inc. 276 4 * SandRidge Energy Inc. 800 4 Exchange-Traded Fund (0.1%) SPDR S&P rust 46,500 7,440 Financials (17.8%) JPMorgan Chase & Co. 1,590,621 83,969 Wells Fargo & Co. 1,998,207 82,466 * Berkshire Hathaway Inc. Class B 514,695 57,605 Citigroup Inc. 1,172,054 56,223 * American International Group Inc. 1,104,580 49,375 Bank of America Corp. 3,698,356 47,561 State Street Corp. 376,771 24,569 Goldman Sachs Group Inc. 161,190 24,380 Morgan Stanley 801,580 19,583 SLM Corp. 811,925 18,561 Aon plc 265,960 17,115 Fifth Third Bancorp 937,970 16,930 Aflac Inc. 280,407 16,297 Marsh & McLennan Cos. Inc. 407,529 16,269 American Express Co. 207,947 15,546 Allstate Corp. 311,200 14,975 Simon Property Group Inc. 89,590 14,148 US Bancorp 389,246 14,071 Discover Financial Services 288,270 13,733 American Tower Corporation 175,815 12,864 Equity Residential 211,800 12,297 Regions Financial Corp. 1,100,600 10,489 Weyerhaeuser Co. 364,240 10,377 Travelers Cos. Inc. 109,616 8,761 XL Group plc Class A 280,310 8,499 Bank of New York Mellon Corp. 297,975 8,358 Ameriprise Financial Inc. 100,944 8,164 PNC Financial Services Group Inc. 110,139 8,031 Loews Corp. 180,860 8,030 Prologis Inc. 212,100 8,000 SunTrust Banks Inc. 200,150 6,319 Chubb Corp. 73,775 6,245 Unum Group 212,252 6,234 ACE Ltd. 68,577 6,136 Progressive Corp. 234,962 5,973 Ventas Inc. 84,600 5,876 MetLife Inc. 123,210 5,638 HCP Inc. 123,700 5,621 Torchmark Corp. 83,760 5,456 Plum Creek Timber Co. Inc. 114,286 5,334 Prudential Financial Inc. 72,380 5,286 Assurant Inc. 96,400 4,908 * E*TRADE Financial Corp. 381,740 4,833 * CBRE Group Inc. Class A 197,340 4,610 Northern Trust Corp. 78,600 4,551 Lincoln National Corp. 114,500 4,176 KeyCorp 377,399 4,167 Comerica Inc. 97,810 3,896 First Horizon National Corp. 343,160 3,843 Equity Lifestyle Properties Inc. 48,799 3,835 Public Storage 22,100 3,389 Capital One Financial Corp. 53,510 3,361 BB&T Corp. 93,920 3,182 Kimco Realty Corp. 130,600 2,799 Principal Financial Group Inc. 73,450 2,751 People's United Financial Inc. 178,492 2,660 Vornado Realty Trust 26,759 2,217 * IntercontinentalExchange Inc. 10,970 1,950 Boston Properties Inc. 18,340 1,934 M&T Bank Corp. 16,959 1,895 Granite REIT 47,800 1,652 Hartford Financial Services Group Inc. 50,980 1,576 Apartment Investment & Management Co. Class A 41,186 1,237 Erie Indemnity Co. Class A 14,700 1,171 Leucadia National Corp. 42,200 1,106 Hudson City Bancorp Inc. 120,458 1,103 CME Group Inc. 14,100 1,071 Charles Schwab Corp. 49,620 1,053 Geo Group Inc. 25,600 869 * CIT Group Inc. 16,400 765 * Flagstar Bancorp Inc. 54,700 764 Franklin Resources Inc. 5,100 694 McGraw Hill Financial Inc. 12,800 681 Legg Mason Inc. 18,800 583 Huntington Bancshares Inc. 53,200 419 Invesco Ltd. 11,500 366 Healthcare Trust of America Inc. Class A 29,200 328 * NewStar Financial Inc. 23,000 306 Old Republic International Corp. 22,400 288 OFG Bancorp 15,300 277 * Central Pacific Financial Corp. 12,900 232 Ryman Hospitality Properties 4,900 191 * Knight Capital Group Inc. Class A 46,200 166 Health Care REIT Inc. 2,472 166 Potlatch Corp. 3,800 154 First Industrial Realty Trust Inc. 8,900 135 * Realogy Holdings Corp. 2,700 130 Parkway Properties Inc. 7,400 124 White Mountains Insurance Group Ltd. 200 115 American Assets Trust Inc. 3,100 96 Regency Centers Corp. 1,800 91 NYSE Euronext 2,000 83 Summit Hotel Properties Inc. 8,700 82 Symetra Financial Corp. 5,000 80 Retail Properties of America Inc. 5,000 71 * Cowen Group Inc. Class A 23,411 68 * Howard Hughes Corp. 600 67 ProAssurance Corp. 1,262 66 * First BanCorp 7,264 51 Montpelier Re Holdings Ltd. 1,800 45 CorEnergy Infrastructure Trust 6,300 44 THL Credit Inc. 2,841 43 * Hilltop Holdings Inc. 2,300 38 Validus Holdings Ltd. 900 33 Chatham Lodging Trust 1,700 29 * Southwest Bancorp Inc. 2,065 27 Rouse Properties Inc. 1,200 24 * United Community Banks Inc. 1,400 17 JAVELIN Mortgage Investment Corp. 1,169 16 ZAIS Financial Corp. 900 16 * FelCor Lodging Trust Inc. 1,903 11 Tower Group International Ltd. 478 10 * Phoenix Cos. Inc. 226 10 Agree Realty Corp. 300 9 First Financial Holdings Inc. 400 8 WP Carey Inc. 100 7 * Doral Financial Corp. 6,695 6 * Suffolk Bancorp 300 5 Sterling Financial Corp. 201 5 Spirit Realty Capital Inc. 200 4 * Preferred Bank 196 3 * Altisource Asset Management Corp. 10 3 * Seacoast Banking Corp. of Florida 1,100 2 Newcastle Investment Corp. 385 2 SI Financial Group Inc. 100 1 MidSouth Bancorp Inc. 6 — Health Care (12.8%) Johnson & Johnson 884,896 75,977 ^ Pfizer Inc. 2,402,098 67,283 Merck & Co. Inc. 1,004,086 46,640 AbbVie Inc. 698,673 28,883 Medtronic Inc. 521,093 26,821 * Celgene Corp. 217,610 25,441 Amgen Inc. 248,890 24,555 Eli Lilly & Co. 493,535 24,242 UnitedHealth Group Inc. 367,432 24,059 * Mylan Inc. 662,130 20,546 * Express Scripts Holding Co. 322,780 19,912 * Biogen Idec Inc. 86,532 18,622 * Gilead Sciences Inc. 297,637 15,242 Baxter International Inc. 213,958 14,821 Becton Dickinson and Co. 136,902 13,530 Cigna Corp. 179,430 13,007 * Boston Scientific Corp. 1,396,962 12,950 Abbott Laboratories 360,002 12,557 * CareFusion Corp. 284,600 10,487 Bristol-Myers Squibb Co. 213,432 9,538 Zimmer Holdings Inc. 124,700 9,345 Covidien plc 140,400 8,823 * Hospira Inc. 221,250 8,476 Zoetis Inc. 268,436 8,292 Allergan Inc. 78,470 6,610 AmerisourceBergen Corp. Class A 116,300 6,493 Cardinal Health Inc. 126,690 5,980 * Tenet Healthcare Corp. 129,286 5,960 McKesson Corp. 51,010 5,841 Thermo Fisher Scientific Inc. 60,220 5,096 * DaVita Inc. 42,000 5,074 Agilent Technologies Inc. 105,660 4,518 Humana Inc. 46,279 3,905 Aetna Inc. 55,300 3,514 * Alexion Pharmaceuticals Inc. 27,700 2,555 * Life Technologies Corp. 34,400 2,546 PerkinElmer Inc. 68,489 2,226 DENTSPLY International Inc. 51,320 2,102 * Edwards Lifesciences Corp. 30,500 2,050 * Health Net Inc. 38,800 1,235 Quest Diagnostics Inc. 17,880 1,084 * Forest Laboratories Inc. 19,297 791 Teleflex Inc. 8,100 628 Patterson Cos. Inc. 16,490 620 * Sarepta Therapeutics Inc. 13,442 511 * XenoPort Inc. 102,700 508 * Laboratory Corp. of America Holdings 3,980 398 * Medivation Inc. 6,500 320 * Orexigen Therapeutics Inc. 54,300 318 * Keryx Biopharmaceuticals Inc. 35,300 264 * Array BioPharma Inc. 48,600 221 * Rigel Pharmaceuticals Inc. 64,651 216 * Sirona Dental Systems Inc. 3,100 204 * Auxilium Pharmaceuticals Inc. 10,800 180 * Cell Therapeutics Inc. 161,500 170 *,^ Celsion Corp. 165,625 169 * Progenics Pharmaceuticals Inc. 36,692 164 * GTx Inc. 24,408 161 * Vivus Inc. 12,800 161 * AVEO Pharmaceuticals Inc. 61,300 153 * Dynavax Technologies Corp. 137,190 151 * Nektar Therapeutics 12,700 147 * AMAG Pharmaceuticals Inc. 6,500 145 * Amicus Therapeutics Inc. 59,236 138 * Aegerion Pharmaceuticals Inc. 1,954 124 * Cytokinetics Inc. 9,066 105 * Idenix Pharmaceuticals Inc. 27,700 100 * Sequenom Inc. 23,400 98 * Arqule Inc. 31,730 74 * CardioNet Inc. 11,900 70 Pain Therapeutics Inc. 30,847 68 * Accuray Inc. 11,677 67 * Vertex Pharmaceuticals Inc. 800 64 * MedAssets Inc. 3,500 62 * Alnylam Pharmaceuticals Inc. 2,000 62 * Nordion Inc. 8,300 61 * LCA-Vision Inc. 20,300 61 * BioMarin Pharmaceutical Inc. 1,000 56 * Synta Pharmaceuticals Corp. 10,700 53 * Team Health Holdings Inc. 1,300 53 * Exact Sciences Corp. 3,352 47 * ViroPharma Inc. 1,600 46 * Staar Surgical Co. 4,500 46 * Oncothyreon Inc. 28,025 44 * Cleveland Biolabs Inc. 23,400 37 * NuVasive Inc. 1,400 35 * Sunesis Pharmaceuticals Inc. 6,600 34 * Bruker Corp. 1,700 27 * Five Star Quality Care Inc. 4,600 26 * Chelsea Therapeutics International Ltd. 11,000 25 * Baxano Surgical Inc. 10,180 24 * PharMerica Corp. 1,680 23 * BioDelivery Sciences International Inc. 5,600 23 Questcor Pharmaceuticals Inc. 500 23 * Momenta Pharmaceuticals Inc. 1,347 20 * Accretive Health Inc. 1,700 18 * Neuralstem Inc. 10,219 15 * Illumina Inc. 200 15 * Nymox Pharmaceutical Corp. 2,800 14 * HealthSouth Corp. 500 14 Techne Corp. 200 14 * BioCryst Pharmaceuticals Inc. 8,800 14 * VCA Antech Inc. 500 13 * Ligand Pharmaceuticals Inc. Class B 300 11 * Hansen Medical Inc. 7,000 10 * Threshold Pharmaceuticals Inc. 1,800 9 * Allscripts Healthcare Solutions Inc. 700 9 * Providence Service Corp. 300 9 * Zalicus Inc. 11,700 7 * Medical Action Industries Inc. 800 6 * Albany Molecular Research Inc. 500 6 * Synergy Pharmaceuticals Inc. 897 4 * NxStage Medical Inc. 200 3 * Biosante Pharmaceuticals Inc. 2,849 3 * Infinity Pharmaceuticals Inc. 100 2 * Neurocrine Biosciences Inc. 100 1 Myrexis Inc. 1,550 — Industrials (10.0%) General Electric Co. 4,631,857 107,413 Union Pacific Corp. 182,583 28,169 Boeing Co. 254,210 26,041 Honeywell International Inc. 265,780 21,087 General Dynamics Corp. 258,271 20,230 United Parcel Service Inc. Class B 226,493 19,587 Emerson Electric Co. 310,209 16,919 Lockheed Martin Corp. 151,984 16,484 Tyco International Ltd. 492,560 16,230 Danaher Corp. 256,178 16,216 Ingersoll-Rand plc 230,360 12,790 Raytheon Co. 193,085 12,767 Northrop Grumman Corp. 131,900 10,921 Textron Inc. 396,317 10,324 United Technologies Corp. 104,110 9,676 ADT Corp. 230,287 9,177 Republic Services Inc. Class A 268,880 9,126 Rockwell Automation Inc. 106,000 8,813 Dun & Bradstreet Corp. 84,790 8,263 Caterpillar Inc. 90,211 7,442 3M Co. 67,000 7,326 Pentair Ltd. 109,600 6,323 Ryder System Inc. 102,530 6,233 L-3 Communications Holdings Inc. 66,345 5,688 Stanley Black & Decker Inc. 73,290 5,665 FedEx Corp. 53,500 5,274 Rockwell Collins Inc. 74,590 4,730 CSX Corp. 180,687 4,190 Deere & Co. 51,520 4,186 Xylem Inc. 155,200 4,181 Southwest Airlines Co. 295,851 3,814 Avery Dennison Corp. 84,590 3,617 Iron Mountain Inc. 133,840 3,562 Joy Global Inc. 62,100 3,014 Waste Management Inc. 71,620 2,888 Roper Industries Inc. 23,030 2,861 C.H. Robinson Worldwide Inc. 45,920 2,586 Masco Corp. 119,240 2,324 Illinois Tool Works Inc. 24,800 1,715 Pitney Bowes Inc. 93,322 1,370 Cintas Corp. 22,320 1,016 Equifax Inc. 16,380 965 Flowserve Corp. 17,220 930 Babcock & Wilcox Co. 30,500 916 Parker Hannifin Corp. 8,620 822 Towers Watson & Co. Class A 8,000 656 Norfolk Southern Corp. 8,100 588 * Spirit Aerosystems Holdings Inc. Class A 25,900 556 * EnerNOC Inc. 34,900 463 Robert Half International Inc. 13,174 438 * DigitalGlobe Inc. 13,300 412 * Engility Holdings Inc. 14,297 406 * Verisk Analytics Inc. Class A 6,500 388 Huntington Ingalls Industries Inc. 6,000 339 * AerCap Holdings NV 16,100 281 Albany International Corp. 8,400 277 * ICF International Inc. 4,187 132 HEICO Corp. 2,400 121 Chicago Bridge & Iron Co. NV 1,500 90 * Republic Airways Holdings Inc. 7,500 85 * MRC Global Inc. 2,906 80 Covanta Holding Corp. 3,800 76 * Fuel Tech Inc. 19,600 75 Alliant Techsystems Inc. 900 74 PACCAR Inc. 1,300 70 * FuelCell Energy Inc. 54,483 69 * Nortek Inc. 1,000 64 Acacia Research Corp. 2,600 58 * Xerium Technologies Inc. 5,500 56 Expeditors International of Washington Inc. 1,400 53 * Old Dominion Freight Line Inc. 720 30 * Colfax Corp. 500 26 * Cenveo Inc. 11,467 24 * Federal Signal Corp. 2,730 24 Great Lakes Dredge & Dock Corp. 2,400 19 * GenCorp Inc. 1,100 18 * ARC Document Solutions Inc. 3,710 15 * WageWorks Inc. 400 14 Star Bulk Carriers Corp. 1,809 10 * Genco Shipping & Trading Ltd. 5,600 9 * Odyssey Marine Exploration Inc. 2,958 9 Aircastle Ltd. 500 8 * NCI Building Systems Inc. 500 8 * CRA International Inc. 400 7 * Pacer International Inc. 800 5 * Eagle Bulk Shipping Inc. 1,000 4 * Tecumseh Products Co. Class A 268 3 * Star Bulk Carriers Corp. Rights Exp. 12/31/2049 1,809 1 Information Technology (14.7%) Apple Inc. 301,653 119,479 International Business Machines Corp. 341,094 65,186 * Google Inc. Class A 72,389 63,729 Microsoft Corp. 1,499,364 51,773 Cisco Systems Inc. 1,988,075 48,330 Oracle Corp. 1,255,789 38,578 Visa Inc. Class A 188,026 34,362 Hewlett-Packard Co. 1,037,340 25,726 Mastercard Inc. Class A 42,559 24,450 Intel Corp. 659,557 15,974 Computer Sciences Corp. 358,400 15,687 Symantec Corp. 661,910 14,873 Texas Instruments Inc. 414,052 14,438 * LSI Corp. 2,021,760 14,435 Western Digital Corp. 223,305 13,865 QUALCOMM Inc. 215,851 13,184 Motorola Solutions Inc. 227,980 13,161 Fidelity National Information Services Inc. 302,920 12,977 Accenture plc Class A 175,100 12,600 Seagate Technology plc 235,160 10,542 EMC Corp. 409,420 9,671 * BMC Software Inc. 178,560 8,060 * Juniper Networks Inc. 384,268 7,420 Xerox Corp. 549,933 4,988 * Autodesk Inc. 145,100 4,925 * VeriSign Inc. 105,100 4,694 Automatic Data Processing Inc. 61,570 4,240 Harris Corp. 78,070 3,845 * Cognizant Technology Solutions Corp. Class A 48,040 3,008 * Zebra Technologies Corp. 63,000 2,737 Dell Inc. 193,100 2,578 * F5 Networks Inc. 33,400 2,298 * eBay Inc. 39,256 2,030 * JDS Uniphase Corp. 129,440 1,861 CA Inc. 64,869 1,857 * Electronic Arts Inc. 72,300 1,661 * First Solar Inc. 36,120 1,616 * Teradyne Inc. 91,400 1,606 TE Connectivity Ltd. 34,100 1,553 Intuit Inc. 24,860 1,517 * Citrix Systems Inc. 22,690 1,369 AOL Inc. 32,700 1,193 Paychex Inc. 32,110 1,173 * Advanced Micro Devices Inc. 276,190 1,127 Linear Technology Corp. 27,101 998 * Fiserv Inc. 8,900 778 Corning Inc. 45,600 649 * NCR Corp. 13,700 452 * CoreLogic Inc. 18,684 433 Western Union Co. 24,918 426 * NetApp Inc. 10,900 412 Tessera Technologies Inc. 18,700 389 * Vocus Inc. 29,600 311 * Adobe Systems Inc. 5,400 246 * FleetCor Technologies Inc. 2,800 228 * Zynga Inc. Class A 69,000 192 * Agilysys Inc. 16,126 182 * Salesforce.com Inc. 4,700 179 * Silicon Image Inc. 22,501 132 * Aspen Technology Inc. 3,900 112 Broadridge Financial Solutions Inc. 3,600 96 * AsiaInfo-Linkage Inc. 8,000 92 * Novatel Wireless Inc. 22,500 89 * Sonus Networks Inc. 26,906 81 * Net 1 UEPS Technologies Inc. 10,650 78 * MoneyGram International Inc. 3,300 75 * SanDisk Corp. 1,100 67 Genpact Ltd. 3,300 64 * Quantum Corp. 44,600 61 * PMC - Sierra Inc. 9,324 59 * Carbonite Inc. 4,495 56 * Mattson Technology Inc. 15,200 33 * Aeroflex Holding Corp. 3,363 27 Jack Henry & Associates Inc. 400 19 * NCI Inc. Class A 3,244 13 * Identive Group Inc. 17,600 13 * Verint Systems Inc. 300 11 * MaxLinear Inc. 1,108 8 * Parkervision Inc. 1,690 8 * Rally Software Development Corp. 200 5 * Entropic Communications Inc. 1,000 4 * Allot Communications Ltd. 300 4 * UTStarcom Holdings Corp. 1,453 4 * Amkor Technology Inc. 816 3 * Amtech Systems Inc. 500 3 * Calix Inc. 300 3 * InterXion Holding NV 100 3 * AVG Technologies NV 131 3 * TeleCommunication Systems Inc. Class A 745 2 * Dynamics Research Corp. 300 2 * Pulse Electronics Corp. 540 1 * STEC Inc. 200 1 * Smith Micro Software Inc. 969 1 * FriendFinder Networks Inc. 1,250 — * Powerwave Technologies Inc. 15,776 — Materials (3.4%) Monsanto Co. 264,046 26,088 LyondellBasell Industries NV Class A 278,900 18,480 PPG Industries Inc. 80,715 11,817 Sealed Air Corp. 470,380 11,266 Praxair Inc. 94,098 10,836 International Paper Co. 222,500 9,859 Dow Chemical Co. 292,725 9,417 EI du Pont de Nemours & Co. 151,836 7,971 CF Industries Holdings Inc. 41,950 7,194 Sherwin-Williams Co. 40,240 7,106 Ball Corp. 156,036 6,482 * Owens-Illinois Inc. 190,502 5,294 Vulcan Materials Co. 105,860 5,125 Freeport-McMoRan Copper & Gold Inc. 133,563 3,688 Valspar Corp. 51,700 3,343 Ecolab Inc. 33,500 2,854 Alcoa Inc. 342,230 2,676 Air Products & Chemicals Inc. 28,410 2,602 Allegheny Technologies Inc. 70,641 1,859 International Flavors & Fragrances Inc. 24,600 1,849 Nucor Corp. 38,310 1,660 Eastman Chemical Co. 23,390 1,638 Airgas Inc. 11,740 1,121 ^ United States Steel Corp. 58,014 1,017 FMC Corp. 15,382 939 MeadWestvaco Corp. 19,250 657 Newmont Mining Corp. 17,640 528 * Resolute Forest Products Inc. 27,900 367 * Mercer International Inc. 50,341 328 Cliffs Natural Resources Inc. 17,600 286 Axiall Corp. 5,830 248 Buckeye Technologies Inc. 6,500 241 * Clearwater Paper Corp. 4,200 198 Packaging Corp. of America 3,900 191 * Flotek Industries Inc. 9,600 172 FutureFuel Corp. 7,890 112 Rockwood Holdings Inc. 1,300 83 Mesabi Trust 3,504 63 Silgan Holdings Inc. 900 42 Myers Industries Inc. 1,600 24 * Rare Element Resources Ltd. 4,100 8 * General Moly Inc. 3,993 7 * Vista Gold Corp. 4,200 4 Telecommunication Services (3.3%) AT&T Inc. 2,226,501 78,818 Verizon Communications Inc. 923,559 46,492 CenturyLink Inc. 418,600 14,797 * Sprint Nextel Corp. 1,703,930 11,962 * Crown Castle International Corp. 77,350 5,599 Windstream Corp. 253,900 1,958 Frontier Communications Corp. 104,400 423 * Clearwire Corp. Class A 36,600 182 Utilities (2.5%) CMS Energy Corp. 564,300 15,332 PG&E Corp. 294,469 13,466 Northeast Utilities 308,010 12,943 DTE Energy Co. 172,000 11,526 Edison International 220,342 10,612 American Electric Power Co. Inc. 210,430 9,423 AES Corp. 727,227 8,719 Ameren Corp. 209,700 7,222 Pinnacle West Capital Corp. 120,300 6,673 NextEra Energy Inc. 61,740 5,031 Entergy Corp. 54,000 3,763 Southern Co. 61,750 2,725 ONEOK Inc. 58,020 2,397 Dominion Resources Inc. 39,934 2,269 AGL Resources Inc. 50,710 2,173 PPL Corp. 61,590 1,864 CenterPoint Energy Inc. 76,029 1,786 NiSource Inc. 41,674 1,193 Duke Energy Corp. 12,710 858 Xcel Energy Inc. 25,324 718 El Paso Electric Co. 2,700 95 MGE Energy Inc. 1,212 66 NorthWestern Corp. 1,200 48 * Dynegy Inc. 1,363 31 Wisconsin Energy Corp. 400 16 Southwest Gas Corp. 200 9 * Calpine Corp. 300 6 Total Common Stocks (Cost $4,036,284) Coupon Temporary Cash Investments (2.9%) 1 Money Market Fund (2.8%) 2,3 Vanguard Market Liquidity Fund 0.127% 133,293,841 133,294 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.085% 8/21/13 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes 0.120% 9/6/13 100 100 4,5 Freddie Mac Discount Notes 0.130% 9/16/13 300 300 4 Freddie Mac Discount Notes 0.095% 11/18/13 100 100 Total Temporary Cash Investments (Cost $138,793) Total Investments (100.8%) (Cost $4,175,077) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $24,812,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $25,848,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $4,999,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued Growth and Income Fund using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
